Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1, 2, 3, 4, 7, 8, 9, 10, and 23 have been amended. Claims 11-22 and 24-25 have been canceled. Claims 26-34 have been added. Claims 1-10, 23, and 26-34 are pending and rejected in the application. 

Allowable Subject Matter
Claims 3-10 and 27-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objection 
Claim 23 is objected to because of the following informalities:  
Claim 23 is objected to because the limitation “comprising” needs to be corrected to “comprising:”               



Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10, 23, and 26-34 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter.

Here, claims 1 and 23 similarly recites receiving a first request, wherein the first request is used to indicate to query target service information of a first application (app) on the terminal; determining, according to a query policy preset on the terminal, to process the first request on the terminal or request a service system associated with the terminal to process the first request. The limitations, as noted above, could be reasonably and practically performed by the human mind, but for the recitation of “a terminal, a processor, a memory, and a transceiver.” For example, in the context of this claim, “receiving a first request, wherein the first request is used to indicate to query target service information of a first application (app) on the terminal” encompasses a person receiving instructions to determine and search for target service information of a first application on a terminal. In addition, “determining, according to a query policy preset on the terminal, to process the first request on the terminal or request a service system associated with the terminal to process the first request” encompasses a person reading the query policy in order to process the request. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recites an abstract idea. 


The limitation “receiving the first request, the method further comprises: receiving the target service information based on a second request, wherein the second request indicates to query the target service information of a second app on the terminal; and storing the target service information and recording a storage moment of the target service information.” of dependent claim 2 and similarity recited in dependent claim 26 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1 and 23. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 2 and 26 are not patent eligible under 35 USC 101. 

The limitation “wherein determining, according to the query policy preset on the terminal, to process the first request on the terminal or request the service system associated with the terminal to process the first request comprises: when the first request meets a first condition, requesting the service system to process the first request, wherein the first condition comprises: there is no target service information stored on the terminal and/or a service type of the target service information is a first service type; and when the first request does not meet the first condition, determining, based on storage duration of the target service information on the terminal, to process the first request on the terminal or request the service system to process the first request.” of dependent claim 3 and similarity recited in dependent claim 27 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1 and 23. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 3 and 27 are not patent eligible under 35 USC 101. 

The limitation “wherein determining, based on storage duration of the target service information on the terminal, to process the first request on the terminal or request the service system to process the first request comprises: determining whether the storage duration is greater than first preset duration and less than second preset duration, wherein the first preset duration and the second preset duration separately correspond to the target service information of the first app; and if the storage duration is greater than the first preset duration and less than the second preset duration, querying the terminal for the target service information.” of dependent claim 4 and similarity recited in dependent claim 28 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1 and 23. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 4 and 28 are not patent eligible under 35 USC 101.
 
The limitation “wherein the determining whether the storage duration is greater than first preset duration and less than second preset duration comprises: determining whether a time interval between the storage moment and a query moment is greater than the first preset duration and less than the second preset duration, wherein the query moment is a moment at which the first request is received.” of dependent claim 5 and similarity recited in dependent claim 29 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1 and 23. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 5 and 29 are not patent eligible under 35 USC 101. 

The limitation “wherein the determining, based on storage duration of the target service information on the terminal, to process the first request on the terminal or request the service system to process the first request comprises: determining whether the storage duration is greater than second preset duration, wherein the second preset duration corresponds to the target service information of the first app; if the storage duration is greater than the second preset duration, sending the first request to the service system; and receiving the target service information sent by the service system.” of dependent claim 6 and similarity recited in dependent claim 30 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1 and 23. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 6 and 30 are not patent eligible under 35 USC 101.

The limitation “The method according to claim 6, wherein determining whether the storage duration is greater than the second preset duration comprises: determining whether a time interval between the storage moment and a query moment is greater than the second preset duration, wherein the query moment is a moment at which the first request is received.” of dependent claim 7 and similarity recited in dependent claim 31 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1 and 23. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 7 and 31 are not patent eligible under 35 USC 101. 

The limitation “The method according to claim 6, wherein after receiving the target service information sent by the service system, the method further comprises: storing the target service information and recording the storage moment of the target service information.” of dependent claim 8 and similarity recited in dependent claim 32 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1 and 23. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 8 and 32 are not patent eligible under 35 USC 101. 

The limitation “wherein determining, based on storage duration of the target service information on the terminal, to process the first request on the terminal or request the service system to process the first request comprises: determining whether the storage duration is less than first preset duration, wherein the first preset duration corresponds to the target service information of the first app; and if the storage duration is less than the first preset duration, returning request failure information to the first app.” of dependent claim 9 and similarity recited in dependent claim 33 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1 and 23. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 9 and 33 are not patent eligible under 35 USC 101. 

The limitation “wherein determining, based on storage duration of the target service information on the terminal, to process the first request on the terminal or request the service system to process the first request comprises: determining whether the storage duration is less than first preset duration, wherein the first preset duration corresponds to the target service information of the first app; and if the storage duration is less than the first preset duration, returning request failure information to the first app.” of dependent claim 9 and similarity recited in dependent claim 33 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1 and 23. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 9 and 33 are not patent eligible under 35 USC 101. 

The limitation “wherein determining whether the storage duration is less than first preset duration comprises: determining whether a time interval between the storage moment and a query moment is less than the first preset duration, wherein the query moment is a moment at which the first request is received.” of dependent claim 10 and similarity recited in dependent claim 34 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1 and 23. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 10 and 34 are not patent eligible under 35 USC 101. 

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
`

Claims 1 and 23 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as being anticipated by Attfield et al. U.S. Patent (10,169,571; hereinafter: Attfield). 


Claims 1 and 23
As to claims 1 and 23, Attfield discloses a terminal comprising a processor, a memory, and a transceiver, wherein the memory comprises instructions, when executed by the processor, causing the terminal to perform: 

receiving a first request, wherein the first request is used to indicate to query target service information of a first application (app) on the terminal (Figure 2, column 4, lines 46-53, “In one embodiment, each handset protected by the invention has installed software (termed "DEADBOLT.TM.") with capabilities including an agent implementation for performing secure query and response communication with remote PDP server instances and other supporting tasks, and for managing enforcement of policy-based decisions, either directly as received from a query-response, or from a local decision cache...etc.”, the reference describes receiving a request to use a camera application (i.e., receiving a first request, as claimed). The request is used to determine, in the local cache (i.e., on the terminal, as claimed), policy based decisions (i.e., target service information) to will allow use of the picture application.); and 
determining, according to a query policy preset on the terminal, to process the first request on the terminal or request a service system associated with the terminal to process the first request (Figure 2, column 4, lines 54-67, “The PEPs thereby serve to provide rigorous enforcement of access decisions, in some cases by appropriately controlling access to resources and information located on the handset or elsewhere such as in a remote location on a network, and by monitoring the execution of allowed actions. In some cases, such control will consist of appropriately allowing or denying access to a resource…etc.”, the reference describes the system reviewing stored local policies (i.e., a query policy preset on the terminal, as claimed) to process the request (i.e., to process the first request, as claimed).).

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Attfield et al. U.S. Patent (10,169,571; hereinafter: Attfield) in view of Tsuchiya et al. U.S. Patent Publication (2014/0095594; hereinafter: Tsuchiya) 

Claims 2 and 26
As to claims 2 and 26, Attfield discloses all the elements in claim 23, as noted above, but do not appear to explicitly disclose wherein before receiving the first request, the instructions causes the terminal to further perform: Page 5 of 9 KILPATRICK TOWNSEND 73550240 1Amdt. dated October 22, 2020Preliminary Amendmentreceiving the target service information based on a second request, wherein the second request indicates to query the target service information of a second app on the terminal; and 
storing the target service information and recording a storage moment of the target service information.  

However, Tsuchiya discloses wherein before receiving the first request, the instructions causes the terminal to further perform: Page 5 of 9 
KILPATRICK TOWNSEND 73550240 1Amdt. dated October 22, 2020Preliminary Amendmentreceiving the target service information based on a second request, wherein the second request indicates to query the target service information of a second app on the terminal (paragraph[0043], “The service information receiving unit 122 receives service information from the cloud server 200 in response to the service-information-obtain request, and stores the service information in a service information storage 124. The service information includes an HTTP (Hypertext Transfer Protocol) query which is access information necessary to access a service, information-on-icon corresponding to the service, and the like. The information-on-icon includes information on an icon image, service name information corresponding to the icon, and the like…etc.”); and 
storing the target service information and recording a storage moment of the target service information (paragraph[0067]-paragraph[0068], “The storage service information 21 includes information on the respective one or more services. The storage service information 21 includes a set of information in relation with the respective services. Information in relation with each service includes a service ID, a service name, information-on-icon, a query-generating script, and the like. The service ID is information identifying a service. The service name is, for example, a service name that a user is capable of recognizing the service. The information-on-icon includes size information on an icon image, image data of the icon, the data format, and the like. The query-generating script is a script of the procedure for generating an HTTP query which is access information necessary to access the service…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Attfield with the teachings of Tsuchiya to determine service information based on the request which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Attfield with the teachings of Tsuchiya to provide a server apparatus and an information processing apparatus capable of responding to changes of services flexibly and efficiently (Tsuchiya: paragraph[0007]).














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152   
January 1, 2022                                                                                                                                                                                                    


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000